Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 101 for claims 1-3, 5-8, 11 and 13-20 has been withdrawn since the amended independent claims 1 and 13 as a whole recite a combination of limitations that has been found as significantly more.  Further, Rejection under 103 for claims 1-3, 5-8, 11 and 13-20 has been withdrawn since the amended independent claims 1 and 13 as a whole include a combination of limitations that has been found as allowable.    
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an mail from Attorney Darin McCollum to Examiner Thuy Nguyen on February 28, 2022.  
3.	 The Claims have been amended as follows:
11.	(Currently amended) The system according to claim1, wherein each respective consumer payment instrument is selectable based on one or more of the associated selectable merchant identifiers and selectable merchant category codes. 
Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  
This is a supplemental NOA to provide a correct dependency information of claim 11 (dependent claim 11 is amended to be dependency of claim 1).  Claims 1-3, 5-8, 11 and 13-20 are allowed and have been examined. Claims 1 and 13 have been amended.  The Examiner’s statement of reasons for allowance remains the same as previously indicated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is (571) 272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).